            Case 2:20-cv-00242-WBS-AC Document 22 Filed 07/17/20 Page 1 of 3


 1   Terri R. Brown, Esq. (IN #26279-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: tbrown@schuckitlaw.com
 5
     Lead Counsel for Defendant Trans Union, LLC
 6   Designated Counsel for Service
 7   Eileen T. Booth, Esq. (CSB #182974)
     Jacobsen & McElroy PC
 8   2401 American River Drive, Suite 100
     Sacramento, CA 95825
 9   Telephone: 916-971-4100
     Fax: 916-971-4150
10   E-Mail: ebooth@jacobsenmcelroy.com

11   Counsel for Defendant Trans Union, LLC
     (Designated for Service)
12
                                UNITED STATES DISTRICT COURT
13
                              EASTERN DISTRICT OF CALIFORNIA
14
                                      SACRAMENTO DIVISION
15
     CATHY HOBBS,                                           )   CASE NO. 2:20-cv-00242-WBS-
16            Plaintiff,                                    )   AC
                                                            )
17          vs.                                             )
                                                            )   STIPULATION AND ORDER OF
18   EXPERIAN INFORMATION SOLUTIONS,                        )   DISMISSAL WITH PREJUDICE
     INC.; EQUIFAX INFORMATION SERVICES,                    )   AS TO DEFENDANT TRANS
19   LLC; TRANSUNION, LLC; and SELECT                       )   UNION, LLC ONLY
     PORTFOLIO SERVICING, INC.;                             )
20               Defendants.                                )
21
22          Plaintiff Cathy Hobbs, by counsel, and Defendant Trans Union, LLC (“Trans Union”),

23   by counsel, hereby stipulate and agree that all matters herein between them have been
24   compromised and settled, and that Plaintiff’s cause against Trans Union only should be
25
     dismissed, with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear its
26
     own costs and attorneys’ fees.
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:20-cv-00242-WBS-AC
                                            Page 1 of 3
           Case 2:20-cv-00242-WBS-AC Document 22 Filed 07/17/20 Page 2 of 3


 1                                           Respectfully submitted,
 2
 3   Date: July 16, 2020                      /s/ Joseph B. Angelo (as authorized on 7/16/20)
                                             Joseph B. Angelo, Esq.
 4                                           Gale, Angelo, Johnson, & Pruett, P.C.
 5                                           1430 Blue Oaks Boulevard, Suite 250
                                             Roseville, CA 95747
 6                                           Telephone: (916) 290-7778
                                             Fax: (916) 721-2767
 7                                           E-Mail: jangelo@gajplaw.com
 8
                                             Counsel for Plaintiff Cathy Hobbs
 9
10
     Date: July 16, 2020                      /s/ Terri R. Brown
11                                           Terri R. Brown, Esq. (IN #26279-49)
                                                (admitted Pro Hac Vice)
12                                           Schuckit & Associates, P.C.
                                             4545 Northwestern Drive
13
                                             Zionsville, IN 46077
14                                           Telephone: 317-363-2400
                                             Fax: 317-363-2257
15                                           E-Mail: tbrown@schuckitlaw.com
16
                                             Lead Counsel for Defendant Trans Union, LLC
17
                                             Eileen T. Booth, Esq. (CSB #182974)
18                                           Jacobsen & McElroy PC
                                             2401 American River Drive, Suite 100
19                                           Sacramento, CA 95825
                                             Telephone: 916-971-4100
20                                           Fax: 916-971-4150
                                             E-Mail: ebooth@jacobsenmcelroy.com
21
                                             Local Counsel for Defendant Trans Union, LLC
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:20-cv-00242-WBS-AC
                                            Page 2 of 3
             Case 2:20-cv-00242-WBS-AC Document 22 Filed 07/17/20 Page 3 of 3


 1                                           ORDER
 2           PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of Plaintiff
 3   Cathy Hobbs against Defendant Trans Union, LLC are dismissed, with prejudice. Plaintiff
 4   Cathy Hobbs and Defendant Trans Union, LLC shall each bear their own costs and attorneys’
 5   fees.
 6
     Dated: July 16, 2020
 7
 8
 9
10
11
12
13   DISTRIBUTION TO:

14    Joseph Angelo, Esq.                         Jennifer Sun, Esq.
      jangelo@gajplaw.com                         jennifersun@jonesday.com
15
      Samuel A. Micon, Esq.                       Eileen T. Booth, Esq.
16    smicon@jonesday.com                         jhawkins@jacobsenmcelroy.com
      Terri R. Brown, Esq.
17    tbrown@schuckitlaw.com
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
     ONLY – 2:20-cv-00242-WBS-AC
                                            Page 3 of 3
